Citation Nr: 9901329	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-37 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy, right knee, with mediolateral instability and 
arthritis, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for status post medial 
meniscectomy, left knee, with mediolateral instability and 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1981 
and from October 1981 to January 1991.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 1996, the case was remanded for 
further evidentiary development.    


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran's knee disorders are more 
disabling than currently evaluated because he has had several 
operations on his right knee and his activities are limited 
by knee pain. 


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against an 
increased rating for status post medial meniscectomy, right 
knee, with mediolateral instability and arthritis and is 
against an increased rating for the veteran's status post 
medial meniscectomy, left knee, with mediolateral instability 
and arthritis. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Status post medial meniscectomy, right knee, with 
mediolateral instability and arthritis, is manifested by X-
ray evidence of severe degenerative changes and limitation of 
flexion to 111 degrees. 

3.  Status post medial meniscectomy, left knee, with 
mediolateral instability and arthritis is manifested by 
minimal to mild degenerative joint disease and limitation of 
flexion to 134 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
evaluation for status post medial meniscectomy, right knee, 
with mediolateral instability and arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.59,4.71a; Codes 5003, 5010, 5257 (1998).  

2.  The criteria for a rating in excess of 20 percent 
evaluation for status post medial meniscectomy, left knee, 
with mediolateral instability and arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40,4.59, 
4.71a; Codes 5003,5010, 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Factual Background

By rating decision dated in January 1992, service connection 
was established for status post medial meniscectomy with 
arthritis, right knee and status post medial meniscectomy of 
the left knee.  Each disability was evaluated as 10 percent 
disabling.  The veteran appealed the ratings, and by rating 
decision dated in July 1994, the evaluation for the right 
knee disability was increased to 20 percent.  In November 
1996, the case was remanded for evidentiary development.  

A December 1995 VA X-ray report of the left knee, found mild 
spurring of the tibial plateau, minimal spur formation of the 
medial tibial plateau, ligamentous calcification within the 
origin of the medial collateral ligament and a tiny patellar 
spur.  Regarding the right knee, X-ray films showed much more 
advanced degenerative disease.  Narrowing of the medial joint 
space with degenerative osteophyte formation was noted at the 
medial and lateral joint space.  Significant posterior 
patellar osteophytes were present.  Several calcified or 
ossified bodies were seen posterior to the distal femoral 
mataphysis and in the region of the lateral collateral 
ligament.  The radiologist's impression was minimal to mild 
degenerative joint disease of the left knee and moderate to 
severe degenerative joint disease of the right knee.  

January 1996 X-ray films of the right knee confirmed the 
earlier findings.

During a February 1997 VA special orthopedic examination, the 
veteran complained of discomfort on walking more than a mile.  
Objectively, he was noted to ambulate with a normal gait.  
Both knees had mediolateral instability, the left was worse 
than the right.  The right knee was swollen and slightly 
deformed.  The X-ray studies of December 1995 and January 
1996 were noted.  

Range of motion studies were conducted.  Flexion to 111 
degrees on the right, and to 134 degrees on the left; 
extension was to 0 degrees, right, and to 4 degrees, left.  
Strength of the quadriceps of the hamstrings was 70 pounds 
left, 40 pounds right.  The hamstrings were 40 pounds left, 
10 pounds right.  The examiner stated that there was severe 
deformity and degeneration of the right knee and that the 
veteran would be a candidate for a total knee replacement, 
but not at present because he was able to manage without much 
pain.  

Based on the February 1997 examination report, a rating 
decision dated in January 1998 increased the evaluation for 
the right knee to the current 30 percent and increased the 
evaluation for the left knee to the current 20 percent and 
assigned diagnostic codes 5010-5257 to both disabilities.  

Analysis 

The normal range of motion of a knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(1998).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

Arthritis due to trauma under Diagnostic Code 5010 is rated 
as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  The 20 percent and 10 
percent ratings based on X-ray findings, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Severe recurrent subluxation or lateral instability of the 
knee warrants a 30 percent evaluation, moderate 20 percent, 
and slight warrants a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

A noncompensable rating (0 percent)is warranted there 
limitation of flexion of the leg is to 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating (0 percent)is warranted where there 
is limitation of extension to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Regarding instability, the most recent examination report 
noted the presence of mediolateral instability of both knees.  
The RO properly increased the rating for the right knee to 30 
percent, the maximum permissible under Diagnostic Code 5257.  
Regarding the left knee, the RO found that the evidence 
indicated the presence of moderate instability, therefore a 
20 percent evaluation was assigned.  The Board finds that the 
file is negative for evidence of the severe instability 
necessary for a 30 percent evaluation for the left knee under 
Diagnostic Code 5257.  

During the most recent examination the veteran's range of 
motion was 111 degrees flexion to 0 degrees extension right, 
134 degrees flexion to 4 degrees extension left.  Therefore 
neither of the veteran's knees meets the flexion threshold of 
60 degrees or the extension threshold of 5 degrees necessary 
for a compensable evaluation under codes 5260 or 5261 
respectively.  The cited opinion requires that either flexion 
or extension reach the threshold of limitation listed for a 
noncompensable evaluation under the respective diagnostic 
codes before an additional rating may be applied for 
arthritis.  As neither threshold mandated by the precedent 
opinion is met, no additional disability is demonstrated and 
a ten percent evaluation solely under diagnostic code 5003 is 
not for assignment for either knee.  

The VA General Counsel has held that "For a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59."  VAOPGCPREC 9-98 (August 14, 1998).

In the instant case, the X-ray evidence demonstrates moderate 
to severe arthritis of the right knee and minimal to mild 
arthritis of the left knee.  However, the limitation of 
motion of both knees do not meet the criteria for a zero-
percent rating.  Therefore, following the guidelines of the 
General Counsel opinion, a separate rating for arthritis of 
each knee will not be awarded.  The provisions of 38 C.F.R. 
§ 4.59 have also been considered.  However, while in February 
1997, the veteran complained of discomfort upon walking more 
than a mile, he did not complain of pain.  A separate rating 
cannot be awarded under that provision. 


ORDER

An increased rating for status post medial meniscectomy, 
right knee, with mediolateral instability and arthritis is 
denied. 

An increased rating for status post medial meniscectomy, left 
knee, with mediolateral instability and arthritis is denied.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
